DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0059] of the specification the phrase “(I don't see it because 240 seems to move a bit to the right in Fig. 3 and they are not aligned anymore),” appears to be commentary that remains from the drafting of the application and should be removed.  Additionally, the phrase “In an embodiment, such as for example illustrated in Figure 3, a central axis 235 of each second burl 240 is coaxial with a central axis 230 of a corresponding one of the first burls 220” is not illustrated in Figure 3.  The Examiner suggests removing the portion including “, such as for example illustrated in Figure 3,” and indicating that the subject matter is not shown in the Figure.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertens et al. [US 2006/0102849].
For claim 9, Mertens teaches a substrate holder (WT, see Figs. 8-9B) for use in a lithographic apparatus and configured to support a substrate (W) on a substrate support (11), the substrate holder comprising: 
a main body (body of WT) having a first main body surface and a second main body surface, wherein the first main body surface and the second main body surface are on opposite sides of the main body (see Fig. 8); 
a plurality of first burls (2 and 3) projecting from the first main body surface, wherein each first burl has a distal end surface configured to support the substrate (see Fig. 9B); and 
a plurality of second burls (protrusions on backside of WT, see Fig. 8) projecting from the second main body surface, wherein each second burl has a distal end surface for supporting the substrate holder on the substrate support,
wherein the distal end surfaces of a first subset of the plurality of first burls are a first distance from the first main body surface and the distal end surfaces of a second subset of the plurality of first burls are a second distance from the first main body surface, the first distance is more than the second distance (difference between height H1 of protrusion 2 and the height H2 of protrusions 3, see Figs. 9A and 9B).
For claim 11, Mertens teaches the main body is configured in use, to block passage of gas from the first main body surface to the second main body surface through the main body and vice versa (solid body WT, see Fig. 8).
For claim 18, Mertens teaches the first distance is 3 nm or more than the second distance (gap 6 in range of 1.5 microns, see [0073]).
Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldus [US 2015/0349670].
For claim 14, Baldus teaches a substrate holder (10, see Fig. 1) for use in a lithographic apparatus and configured to support a substrate (1) on a substrate support (30), the substrate holder comprising: 
a main body (body 10) having a first main body surface and a second main body surface, wherein the first main body surface and the second main body surface are on opposite sides of the main body (see Fig. 1); 
a plurality of first burls (13a) projecting from the first main body surface, wherein each first burl has a distal end surface configured to support the substrate (see Fig. 1); 
a plurality of electrodes to which voltages may be applied in order to secure the substrate holder to the substrate support (second electrodes 21B to electrically fix to carrier, see [0030] and [0012]), wherein the plurality of electrodes are configured such that depending on the voltage applied, a force between the substrate support and portions of the main body of the substrate holder underneath a first subset of the plurality of first burls is controllable independently of a force between the substrate support and portions of the main body of the substrate holder underneath a second subset of the plurality of first burls (clamping voltages individually applied, [see [0019]).
For claim 16, Baldus teaches the main body is configured in use, to block passage of gas from the first main body surface to the second main body surface through the main body and vice versa (solid surface of body 10, see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui [US 2001/0033369] in view of Mertens.
For claim 10, Matsui teaches a substrate support (see Figs. 1-3B) comprising: 
a substrate holder (2) comprising: 
a main body (body of plate 2) having a first main body surface and a second main body surface (top and bottom surfaces of plate 2), wherein the first main body surface and second main body surface are on opposite sides of the main body; and 
a plurality of first burls (7) projecting from the first main body surface, wherein each first burl has a distal end surface configured to support the substrate (see [0034]); and 
a support surface (1) configured to support the substrate holder through contact with distal end surfaces of a plurality of second burls (8) projecting from the support surface (see [0034]).
Matsui fails to teach the distal end surfaces of a first subset of the plurality of first burls are a first distance from the first main body surface and the distal end surfaces of a second subset of the plurality of first burls are a second distance from the first main body surface, the first distance is more than the second distance.
Mertens teaches the distal end surfaces of a first subset of the plurality of first burls are a first distance from the first main body surface and the distal end surfaces of a second subset of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plurality of protrusion heights as taught by Mertens in the plate pins as taught by Matsui, in order to provide for an improvement of heat transfer between the substrate W and the substrate support table WT (see [0094] of Mertens).
For claim 19, Matsui teaches main body is configured in use, to block passage of gas from the first main body surface to the second main body surface through the main body and vice versa (plate 2 is a solid material, see Fig. 1).
For claim 22, in the combination of Mertens and Matsui, Mertens teaches the first distance is 3 nm or more than the second distance (gap 6 in range of 1.5 microns, see [0073]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Laurent et al. [US 2012/0307216].
For claims 12 and 13, Mertens fails to teach the second subset of the plurality of first burls each has an axis which is closer to an axis of one of the plurality of second burls than an axis of the first subset of the plurality of first burls, and/or wherein there is a greater number of the first burls than the second burls, and/or wherein the number of the second subset of the plurality of first burls is substantially equal to the number of the plurality of second burls, wherein a stiffness of the substrate holder at a position corresponding to positions of each of the second subset of the plurality of first burls is greater than a stiffness of the substrate holder at a position corresponding to positions of each of the first subset of the plurality of first burls.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the arrangement of the underside burls relative to the arrangement of the topside burls as taught by Laurent in the arrangement of the substrate holder as taught by Mertens in order to allow for the positioning of a heater and sensor assembly to control the temperature of the substrate and facilitate faster feedback (see [0064] of Laurent).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Mertens as applied to claim 10 above, and further in view of Laurent.
For claims 20 and 21, Matsui fails to teach the second subset of the plurality of first burls each has an axis which is closer to an axis of one of the plurality of second burls than an axis of the first subset of the plurality of first burls, and/or wherein there is a greater number of the first burls than the second burls, and/or wherein the number of the second subset of the 
Laurent teaches the second subset of the plurality of first burls each has an axis which is closer to an axis of one of the plurality of second burls than an axis of the first subset of the plurality of first burls, and/or wherein there is a greater number of the first burls than the second burls, and/or wherein the number of the second subset of the plurality of first burls is substantially equal to the number of the plurality of second burls (location where burls 32 are coaxial in the z direction with burls 34 are a second subset  and locations burls 32 do not overlap burls 34 in z direction are a first subset, see Fig. 7), wherein a stiffness of the substrate holder at a position corresponding to positions of each of the second subset of the plurality of first burls is greater than a stiffness of the substrate holder at a position corresponding to positions of each of the first subset of the plurality of first burls (location where burls 32 are coaxial in the z direction with burls 34 have a greater stiffness than locations burls 32 do not overlap burls 34 in z direction, see Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the arrangement of the underside burls relative to the arrangement of the topside burls as taught by Laurent in the arrangement of the substrate holder as taught by Matsui in order to allow for the positioning of a heater and sensor assembly to control the temperature of the substrate and facilitate faster feedback (see [0064] of Laurent).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baldus in view of Laurent.
For claim 17, Baldus fails to teach a stiffness of the substrate holder at a position corresponding to positions of each of the second subset of the plurality of first burls is greater than a stiffness of the substrate holder at a position corresponding to positions of each of the first subset of the plurality of first burls.
Laurent teaches a stiffness of the substrate holder at a position corresponding to positions of each of the second subset of the plurality of first burls is greater than a stiffness of the substrate holder at a position corresponding to positions of each of the first subset of the plurality of first burls (location where burls 32 are coaxial in the z direction with burls 34 have a greater stiffness than locations burls 32 do not overlap burls 34 in z direction, see Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the arrangement of the underside burls relative to the arrangement of the topside burls as taught by Laurent in the arrangement of the substrate holder as taught by Baldus in order to allow for the positioning of a heater and sensor assembly to control the temperature of the substrate and facilitate faster feedback (see [0064] of Laurent).
Allowable Subject Matter
Claims 23-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 23, Phillips [US 2008/0291411] teaches in Fig. 2 - 3B a controlling of the first force and/or the second force in a release step to deform the main body between the second burls such as to create a gap between the distal end surfaces of a first subset of the plurality of first burls .
Phillips fails to teach the specifics of  “a method of clamping a substrate to a clamping system, the method comprising: generating a first force to attract a substrate holder to a support surface for supporting the substrate holder, wherein the substrate holder comprises a main body having a first main body surface and a second main body surface, wherein the first main body surface and second main body surface are on opposite sides of the main body, and a plurality of first burls project from the first main body surface, wherein each first burl has a distal end surface to support a substrate and wherein a plurality of second burls support the substrate holder on the support surface through contact with distal end surfaces of the plurality of second burls; placing the substrate on the substrate holder such that it contacts the plurality of first burls; generating a second force to attract the substrate to the substrate holder,” as taught in claim 23, in combination with the other features described above.  Claims 24-29 depend therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882